t c summary opinion united_states tax_court marilyn stringham a k a marilyn olsen petitioner and forrest bird intervenor v commissioner of internal revenue respondent docket no 22346-03s filed date marilyn stringham pro_se forrest bird pro_se inga c plucinski for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year petitioner does not challenge the deficiency this case arises from petitioner’s election to seek relief from joint_and_several_liability for federal_income_tax for the year under sec_6015 c and f respondent determined that petitioner is not entitled to relief the sole issue for decision is whether petitioner is entitled to relief under sec_6015 c and f some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioner’s legal residence at the time the petition was filed was altamont utah during the year at issue petitioner was married to forrest bird intervenor petitioner and intervenor were married in each had been married previously petitioner has three sons from her prior marriage and intervenor has one son and one daughter from his prior marriage all the children were grown and living outside their parent’s home during the year at issue petitioner and intervenor separated in date and their divorce was finalized on date petitioner is a licensed practical nurse lpn she received her training at weaver state college and is currently an administrative assistant at uintah basin medical center in roosevelt utah the record does not reflect whether petitioner was an administrative assistant during the year at issue however she testified that she has been continually employed in the medical field since she received her lpn degree in during intervenor was employed by the county as a truck driver from until intervenor was employed as a crude_oil transport driver with chevron however he exercised an early retirement option in when chevron was in the process of a cost reduction in its activities petitioner and intervenor filed their joint federal_income_tax return timely they failed to include as income on that return several withdrawals totaling dollar_figure from intervenor’s merrill lynch individual_retirement_account ira on date separate notices of deficiency were issued to petitioner and intervenor in which respondent determined a deficiency of dollar_figure in federal_income_tax for the year based on the failure of petitioner and intervenor to include the ira withdrawals in income petitioner thereafter filed a timely petition in this court after the petition was filed petitioner filed form_8857 request for innocent spouse relief on date that request was subsequently denied petitioner’s sole position is that she is entitled to relief from joint liability under sec_6015 respondent pursuant to rule and 115_tc_118 served notice of this proceeding on intervenor intervenor filed a notice of intervention on date and he testified at the trial to object to the relief sought by petitioner intervenor has conceded the deficiency determination in his intervention and at trial intervenor testified that petitioner knew of the ira withdrawals during the year at issue because they were deposited in their joint bank account and used for home improvements debts and a downpayment on a car for petitioner except as otherwise provided in sec_6015 petitioner bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir generally spouses filing joint federal_income_tax returns are jointly and severally liable for the taxes due thereon sec_6013 under certain circumstances however sec_6015 provides relief from this general_rule sec_6015 applies to any liability for tax arising after date and to any liability for tax arising on or before date but remaining unpaid as of such date internal_revenue_service sec_6015 was enacted as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 prior to the enactment of sec_6015 relief from the imposition of joint_and_several_liability for spouses filing joint returns was available under sec_6013 restructuring and reform act of publaw_105_206 112_stat_740 sec_6015 provides three avenues for relief to a taxpayer who has filed a joint_return sec_6015 allows relief for understatements of tax attributable to certain erroneous items on the return sec_6015 provides relief for a portion of an understatement_of_tax for taxpayers who are separated or divorced and sec_6015 more broadly confers on the secretary discretion to grant equitable relief for taxpayers who otherwise do not qualify under sec_6015 or c the first avenue for relief is sec_6015 under sec_6015 the court may grant a taxpayer full or apportioned relief from joint_and_several_liability for an understatement_of_tax on a joint_return if among other requirements the taxpayer establishes that he did not know and had no reason to know that the other spouse understated that spouse’s tax_liability on the return sec_6015 b intervenor had a merrill lynch account with chevron but transferred the balance into a separate ira when he left chevron 3neither respondent nor intervenor dispute that in this case the requirements of subparagraphs a b and e of sec_6015 have been satisfied the dispute is whether petitioner meets the requirements of subparagraphs c and d of sec_6015 intervenor testified that he made several withdrawals from this ira throughout the year at issue he used these withdrawals for various purchases including remodeling the home where he and petitioner resided the home had been acquired by petitioner prior to her marriage with intervenor and both wanted to make some changes and make it our own intervenor also testified he used part of one withdrawal for a downpayment on a car for petitioner and gave a few cash gifts to his individual children totaling approximately dollar_figure he also paid some of their bills intervenor further testified that petitioner knew of the withdrawals because they discussed them together and he deposited the money into their joint bank account whenever he made a new withdrawal records from petitioner and intervenor’s joint bank account show several almost weekly deposits ranging from dollar_figure to dollar_figure throughout the year in question finally at trial petitioner admitted she was aware of at least some of intervenor’s ira withdrawals when asked at trial if she was aware of where intervenor deposited the money he withdrew from his ira petitioner stated he put some money in our checking account for remodeling our home and things like that i was aware of that part in fact petitioner’s testimony establishes knowledge on her part that intervenor was withdrawing money from his ira regularly acknowledging i just assumed the money came from merrill lynch her testimony leads the court to believe that her reasoning for requesting relief was solely because intervenor would sometimes withdraw money from his ira and give it directly to his individual children without consulting her or informing petitioner although petitioner may not have known the exact amount intervenor withdrew from his ira during the year at issue she readily admitted she knew that withdrawals were made and deposited into their joint bank account petitioner and intervenor testified that their federal_income_tax return was prepared by a commercial tax preparation service h_r block both parties signed the return therefore petitioner had reason to know that the return she signed contained a substantial_understatement thus petitioner is not entitled to relief under sec_6015 the second avenue for relief is sec_6015 sec_6015 affords proportionate relief to the requesting spouse through allocation to the responsible_party generally this avenue of relief allows a spouse to elect to be treated as if a separate_return had been filed rowe v commissioner tcmemo_2001_325 to be eligible for relief under sec_6015 the requesting spouse must no longer be married to or must be legally_separated from the individual with whom the tax_return was filed and must have elected the applicability of sec_6015 not later than years after the date on which collection activity began sec_6015 furthermore relief under sec_6015 is not available to a taxpayer if it is shown that the taxpayer had actual knowledge when signing the return of any item giving rise to a deficiency sec_6015 as previously discussed petitioner is divorced from intervenor and the divorce was finalized before she requested relief from joint_and_several_liability also she filed a timely form_8857 to request relief therefore the remaining requirement petitioner is required to meet to be eligible for relief under sec_6015 is to prove she had no actual knowledge of the income item leading to the underpayment the court has held that petitioner not only had reason to know of the understatement but also she had actual knowledge of at least part of the item intervenor’s early ira withdrawals giving rise to the understatement because petitioner had actual knowledge of intervenor’s ira withdrawals she is precluded from claiming relief under sec_6015 because petitioner is not eligible for relief under sec_6015 and c she falls under the equitable relief provision of sec_6015 sec_6015 provides in part that a taxpayer may be relieved from joint_and_several_liability if it is determined that taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for the unpaid tax and relief is not available under sec_6015 or c to prevail petitioner must prove that respondent’s denial of equitable relief from joint liability under sec_6015 was an abuse_of_discretion 118_tc_106 affd 353_f3d_1181 10th cir 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 modifying revproc_2000_15 2000_1_cb_447 that are to be used in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency the requesting spouse must satisfy 4rev proc 2000_1_cb_447 was superseded by revproc_2003_61 2003_2_cb_296 and is effective as to requests for relief filed on or after date and also is effective continued seven conditions threshold conditions before the commissioner will consider a request for relief under sec_6015 revproc_2003_61 supra respondent agrees that petitioner has satisfied those threshold conditions where as here the requesting spouse satisfies the threshold conditions revproc_2003_61 sec_4 c b pincite lists factors to be considered in determining whether to grant equitable relief therefore the court considers the factors in revproc_2003_61 sec_4 a and b in determining whether respondent abused his discretion in denying equitable relief under sec_6015 in this case petitioner satisfies only one of the factors listed in the revenue_procedure petitioner divorced intervenor in therefore she satisfies the first factor with respect to the second factor petitioner must show that she would be unable to pay basic reasonable living_expenses if relief were not granted monsour v commissioner tcmemo_2004_190 being unable to pay basic reasonable living_expenses would amount to economic hardship sec_301_6343-1 proced admin continued for requests for relief pending on date as to which no preliminary determination_letter had been issued as of that date petitioner’s application_for relief was filed after date on date 5the court need not consider revproc_2003_61 sec_4 c b pincite since that section relates to underpayments regs petitioner has not alleged that denial of her request for relief would result in economic hardship she is gainfully_employed and has no dependents to support the court fails to see and petitioner has not established that she would suffer economic hardship if her request for relief from joint liability were denied as to the third factor as discussed earlier petitioner had actual knowledge that intervenor was making early ira withdrawals therefore petitioner knew when she signed her joint_return for the year at issue that there was an understatement_of_tax since these withdrawals were not included as income revproc_2003_61 specifically states that actual knowledge by the requesting spouse of the item giving rise to the deficiency is a strong factor weighing against relief this strong factor may only be overcome if the factors in favor of equitable relief are particularly compelling the fourth and sixth factors are neutral there was no legal_obligation on either party to pay for the liability for the year at issue and there is no evidence that petitioner either failed to comply with or fully complied with tax obligations 6in determining whether petitioner complied or failed to comply with tax obligations the court notes that petitioner did not allege she suffered any abuse mental or physical from intervenor in addition petitioner presented no evidence that she was in poor mental or physical health either when she signed the return or when she filed her request for relief petitioner also fails to satisfy the fifth factor because although the early ira withdrawals from which the liability arises are directly attributable to intervenor petitioner received a significant benefit from the items giving rise to the deficiency this benefit goes beyond that of normal support at least a portion of the money intervenor withdrew from his ira was deposited into their joint bank account although intervenor testified that he used at least dollar_figure of the money he withdrew to assist his son with purchasing a home he also testified that part of the money was used to remodel his and petitioner’s home also intervenor withdrew dollar_figure from his ira for a downpayment on a new car for petitioner the failure of petitioner to satisfy all but one of the factors in revproc_2003_61 is determinative on these facts and circumstances the court holds that there was no abuse_of_discretion by respondent in denying relief to petitioner under sec_6015 the court therefore sustains that denial reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
